Ray, J.
Suit on relation of a creditor of an estate against the administrator thereof and his sureties, upon his official bond. The breaches assigned are, a failure to pay money *438into court, and that the administrator converted the money to his own use. The proof on the trial showed that if the administrator violated any condition of his bond, it was by paying in full certain claims against the estate, when the assets were insufficient to pay in full all demands, and by paying too much money to the widow of the decedent. Neither of these acts, however, amounted to converting the money of the estate to his own use. Nor can the creditor complain that the administrator does not pay money into court. It is the duty of that officer to pay debts, and so long as any indebtedness exists, the creditor cannot complain that he does not pay the funds of the estate into court. We think the court below did not commit error in finding for the defendant under the breaches assigned.
S. W. Short, for appellant.
E. D. Pearson and A. C. Voris, for appellees.
The judgment is affirmed, with costs.